PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE BOARD OF PATENT APPEALS 
AND INTERFERENCES


Application Number: 16/285,143
Filing Date: February 25, 2019.
Appellant(s): Gu et al.



__________________
Ankur Garg
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed October 22, 2021.

 (1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated May 27, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 1, 4, 6-9, 12, 14-17, and 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Shen (US 2017/0163599) in view of Song (US 2010/0293284).

Regarding Claim 1 (Currently Amended),
A method for use by a source virtual tunnel endpoint (VTEP) for selecting a tunneling protocol for encapsulating packets, the method comprising: 
	
	receiving, at the source VTEP, an information set associated with a destination VTEP, the information set indicating a first one or more tunneling protocols supported by the destination VTEP [Shen: information set == different tunneling protocols (VXLAN, STT, Geneve, etc.); 0088; in different embodiments, the packet may be encapsulated using different tunneling protocols (e.g., VXLAN, STT, Geneve, etc.); 0079; the mapping may be connection-specific rather than MAC-specific, and the MFE uses the connection 5-tuple (source IP address, destination IP address, source transport port protocol) as the packet characteristics to map to a specific one of its VTEPs];

receiving, at the source VTEP, from a central control plane responsible for configuring the source VTEP, prioritization instructions indicating a prioritized tunneling protocol [Shen: 0076; some embodiments use a flow-based MFE such as Open vSwitch; in this case, the MFE implements the tunnel selection in the flow entries received from a controller; 0079; the MFE uses the connection 5-tuple (source IP address, destination IP address, source transport port number, destination transport port number, and protocol) as the packet characteristics to map to a specific one of its VTEPs; 0096; MFE 1110 stores its selection of a source tunnel endpoint for the flow to which the packet 1140 belongs in a table 1175; in this case, the table 1175 stores a mapping of a 5-tuple for an ongoing flow to source and destination VTEPs to use for that flow; 0130; when the MFE is a flow-based MFE, the local controller 1815 receives abstract data tuples describing a configuration and converts these data tuples into flow entries used to configure the MFE; Fig. 18; 0132; the central control plane will send the logical network configuration data 1855 for the particular logical network to the local controller 1815 that manages the particular MFE; 0140; using the logical network configuration data as well as the mapping of data compute nodes to locations, the process determines (at 1935) the set of MFEs that implement each logical network (or, inversely, the set of logical networks implemented by each MFE)];

sending future packets to the VM 355, either received at the MFE from the VM 305 or from other data compute nodes operating on the host 300; 0141; this is the information that allows the local controller to configure the MFE to implement the logical networks and send logical network packets through tunnels to the appropriate VTEPs; 0134; packets sent to the data compute node will need to go to that specific MFE but packets sent to the remote bridged network can be sent to any MFE in the bridge cluster]; 

encapsulating, at the source VTEP, the packet using a first tunneling protocol of the first one or more tunneling protocols … and transmitting, at the source VTEP, the encapsulated packet to the destination VTEP [Shen: information set == different tunneling protocols (VXLAN, STT, Geneve, etc.); first tunneling protocol == particular tunneling protocol; 0078; the MFE (managed forwarding element) at this point has determined that the packet requires transmission via the overlay network, and has presumably identified both the type of tunneling protocol to use as well as the logical network context information to store in the encapsulation; 0079; the mapping may be connection-specific rather than MAC-specific, and the MFE uses the connection 5-tuple (source IP address, destination IP address, source transport port number, destination transport port number, and protocol) as the packet characteristics to map to a specific one of its VTEPs; 0083; the mapping may be connection-specific rather than MAC-specific, and the MFE uses the connection 5-tuple as the packet characteristics to map to a specific destination VTEP for the packet; 0084; this configured at the MFE based on updates from a central controller (which may be passed to a local controller for the MFE, which in turn updates the MFE); 0086; having selected the source and destination tunnel endpoints, the process 900 encapsulates (at 950) the packet using the selected source and destination VTEPs; the encapsulation may also include logical network context information (e.g., a determined logical egress port of a logical forwarding element, a logical forwarding element or logical network identifier, etc.), in addition to other information that may depend on the particular tunneling protocol used (e.g., VXLAN, STT, Geneve, etc.); 0088; in different embodiments, the packet may be encapsulated using different tunneling protocols (e.g., VXLAN, STT, Geneve, etc.); 0009; 0030; the source MFE performs a similar selection process (e.g., hashing the destination address or connection 5-tuple) to select a tunnel endpoint in the bridge cluster group to which to send the packet], 
Note:
The selection of endpoint depends on a particular tunneling protocol used.

However, Shen does not teach the limitation determining, based on the information set, that the destination VTEP is not configured with a prioritized tunneling protocol.

POSITA would have considered Song’s selection of a mobility protocol for an IP tunnel based on terminal-supported protocol and terminal-preferred protocol and would have incorporated that in Shen’s selection of a particular or prioritized tunneling protocol.
 

	receiving, at the source VTEP … prioritization instructions indicating a prioritized tunneling protocol … determining, at the source VTEP, based on the information set, that the destination VTEP is not configured with the prioritized tunneling protocol [Song: 0054; based on the terminal-supported mobility protocol information and terminal-preferred mobility protocol information (i.e., preference) received from step (S2) as well as protocol information supported by the second network node 300, the second network node 300 may determine (select) the mobility protocol to be used for an IP tunnel (S3); alternatively, based on the terminal-supported mobility protocol information which is received from step (S2), the second network node 300 may determine (select) the mobility protocol to be used for the IP tunnel]; 
Note:
A protocol selected based on only terminal-supported protocol is not terminal-preferred protocol (i.e. preference equates to priority).  Song teaches the step of “indicating a prioritization tunneling protocol” as part of the step of “determining ….”

encapsulating, at the source VTEP, the packet using a first tunneling protocol of the first one or more tunneling protocols, based on the determination that the destination VTEP is not configured with the prioritized tunneling protocol [Song: 0054; alternatively, based on the terminal-supported mobility protocol information which is received from step (S2), the second network node 300 may determine (select) the mobility protocol to be used for the IP tunnel; 0057; after the IP tunnel has been setup in step (S4-1 or S4-2), data can be sent/received via the set IP tunnel (S5-1 or of initiating the IP tunnel setup with the determined mobility protocol; in addition, the module notifies to the terminal the determined mobility protocol using a certain message (e.g., a notification message or IP tunnel session initiation message); 0063; the second network node 300 determines a mobility protocol by referring to the information sent by the terminal 100 (i.e., the mobility protocol list and/or preference), and then initiates an IP tunnel setup of the determined mobility protocol (S34.about.S36-2)]. 

It would have been obvious for POSITA before the effective filing date of the invention to combine the teachings of Shen and Song in order to reduce a burden of managing other IP tunnels [Song: 0058] and to enhance an efficiency of the network management and policy since the mobility protocol of the IP tunnel can be flexibly changed according to the conditions of the network and the terminal [Song: 0076].

Regarding Claim 4 (Previously Presented),
Shen teaches that as with the source VTEP, the selection of a destination VTEP may be based on a hash of the destination MAC address, or other factors such as the connection 5-tuple [Shen: 0085], where 5-tuple includes protocol [Shen: 0079].  

 an updated information set associated with the destination VTEP … indicating a second one or more tunneling protocols … includ[ing] prioritized tunneling protocol.

Song teaches:
receiving an updated information set associated with the destination VTEP, the updated information set indicating a second one or more tunneling protocols supported by the destination VTEP, wherein the second one or more protocols at least include the prioritized tunneling protocol, wherein the source VTEP is configured to replace use of the information set with use of the updated information set [Song: Fig. 3; 0060; the second network node 300 requests the terminal 100 to change the mobility protocol of the IP tunnel (S32); the second network node 300 may additionally request terminal's capability information (e.g., a list of its supported mobility protocol and/or preference) from the terminal 100; 0062; the terminal 100 may additionally transmit its supported mobility protocol list and/or preference information; 0063; the second network node 300 determines a mobility protocol by referring to (see Fig. 3; information network has) and the information sent by the terminal 100 (i.e., the mobility protocol list and/or preference)].

It would have been obvious for POSITA before the effective filing date of the invention to combine the teachings of Shen and Song in order to reduce a burden of managing other IP tunnels [Song: 0058] and to enhance an efficiency of the network management 

Regarding Claim 6 (Previously Presented),
Shen teaches that as with the source VTEP, the selection of a destination VTEP may be based on a hash of the destination MAC address, or other factors such as the connection 5-tuple [Shen: 0085], where 5-tuple includes protocol [Shen: 0079].  

However, Shen-Han does not teach that a prioritization list indicating … the first protocol has a higher priority than the second protocol.

Song teaches:
wherein determining that the destination VTEP is not configured with the prioritized tunneling protocol further comprises: examining a prioritization list indicating priorities associated with a number of tunneling protocols including the first tunneling protocol and the prioritized tunneling protocol [Song: 0054; based on the terminal-supported mobility protocol information and terminal-preferred mobility protocol information (i.e., preference) received from step (S2) as well as protocol information supported by the second network node 300, the second network node 300 may determine (select) the mobility protocol to be used for an IP tunnel (S3); alternatively, based on the terminal-supported mobility protocol information which is received from step (S2), the second network node 300 may determine (select) the mobility protocol to be used for the IP tunnel]; and 

determining that the prioritized tunneling protocol has a higher priority than the first tunneling protocol [Song: prioritization instructions == supported mobility protocol list and preference information; priority == preference; 0047; the network (or network operator) includes a mechanism to process and provide terminal preference (i.e., information about the preferred protocol in which the terminal desires to use for connection; 0053; while the terminal 100 communicates with the second network node 300, it may additionally transmit information indicating which mobility protocol it prefers to use; such information is called `preference` as described above; 0072; a module which handles mobility protocol information received from the terminal (i.e., its supported mobility protocol list and preference information); the module is a device for selecting and managing the mobility protocol of the network, and performs a function of determining (selecting) a mobility protocol for the IP tunnel setup based on the mobility protocol information received from the terminal and network-supported mobility protocol information, and of initiating the IP tunnel setup with the determined mobility protocol; 0062; the terminal 100 may additionally transmit its supported mobility protocol list and/or preference information; 0069; a controller configured to generate the supported mobility protocol list and/or preference information, and to transmit the generated information to the access system].
Note:
Preference in a protocol list means one protocol has a higher priority than another protocol in the list.



Regarding Claim 7 (Previously Presented),
wherein the number of tunneling protocols includes a second tunneling protocol [Shen: 0088; in different embodiments, the packet may be encapsulated using different tunneling protocols (e.g., VXLAN, STT, Geneve, etc.)].

Regarding Claim 8 (Previously Presented),
Shen teaches that the MFE at this point has determined that the packet requires transmission via the overlay network, and has presumably identified both the type of tunneling protocol to use as well as the logical network context information to store in the encapsulation [Shen: 0078].

However, Shen does not teach that the destination VTEP is configured with a first tunneling protocol … based on a capability or type of a corresponding physical network interface card.

Song teaches:
wherein determining that the first destination VTEP is not configured with the prioritized tunneling protocol is based on a capability or type of a corresponding physical network interface card [Song: 0046; the terminal defines a message to exchange capability of the terminal-supported mobility protocol with the network; 0047; the network includes a module capable of determining a mobility protocol based on a variety of information (e.g., terminal preference information, operator policy, etc.); the network includes a module capable of determining a mobility protocol change by a request of the terminal (or terminal user) based on the types of mobility tunnels that are currently setup; 0053; the terminal 100 may forward a certain message (e.g., so called `attach message request message` or `attach trigger message`) to the network (i.e., the second network node) by including its capability (i.e., its supported protocols and/or preferences) therein; 0054; alternatively, based on the terminal-supported mobility protocol information which is received from step (S2), the second network node 300 may determine (select) the mobility protocol to be used for the IP tunnel; 0060; the second network node 300 may additionally request terminal's capability information (e.g., a list of its supported mobility protocol and/or preference) from the terminal 100].

It would have been obvious for POSITA before the effective filing date of the invention to combine the teachings of Shen, Han, and Song in order to reduce a burden of managing other IP tunnels [Song: 0058].

Regarding Claims 9, 12, 14-16, which recites a computer system having the same claim limitations as those in claims 1, 4, 6-8 above, the same rationale of rejection as presented in claims 1, 4, 6-8 is applicable.

Regarding Claims 17 and 20, which recites a computer system having the same claim limitations as those in claims 1 and 4 above, the same rationale of rejection as presented in claims 1 and 4 is applicable.

Regarding Claim 21 (New),
	wherein the central control plane is configured to implement a logical network on one or more host machines [Shen: 0084; this mapping information, in some embodiments, is configured at the MFE based on updates from a central controller (which may be passed to a local controller for the MFE, which in turn updates the MFE); Fig. 18; 0132; the central control plane will send the logical network configuration data 1855 for the particular logical network to the local controller 1815 that manages the particular MFE; 0140; using the logical network configuration data as well as the mapping of data compute nodes to locations, the process determines (at 1935) the set of MFEs that implement each logical network (or, inversely, the set of logical networks implemented by each MFE); 0126; the network control system, as shown, includes a management plane 1805, a central control plane 1810, and local controllers 1815 operating on host machines 1820. In some embodiments, the management plane 1805 and control plane 1810 are both modules, or applications, on a single network controller machine; they may also be distributed, in that both the management plane and central control plane operate on numerous network controllers, with different controllers handling the configuration of different logical networks].

Regarding claim 22, which recites the same claim limitations as those in claim 21 above, the same rationale of rejection as presented in claim 21 is applicable.
 
Regarding claim 23, which recites the same claim limitations as those in claim 21 above, the same rationale of rejection as presented in claim 21 is applicable.

(2) Response to Argument
(A.1)	Appellants argue regarding claims 1, 9, and 17 on pages 5-6 of the Appeal Brief that Shen does not teach “receiving … prioritization instructions indicating a prioritized tunneling protocol” because it is clear that prioritized means that the prioritized tunneling protocol should be given priority over other tunneling protocols, such as, the “first tunneling protocol.”  There is no discussion in Shen of there being any priority assigned to … protocol of the connection 5-tuple, or any instructions indicating that the protocol in the 5-tuple should be prioritized.  Also, there is no discussion in Shen of a selection between the protocol included in the connection 5-tuple and any other protocol. 
	The Appellee disagrees.  The claims and only the claims form the metes and bounds of the invention. “Office personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure.  In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997).  Limitations appearing in the specification but not recited in the claim are not read into the claim.  In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-551 (CCPA 1969)” (MPEP p 2100-8, c 2, I 45-48; p 2100-9, c 1, I 1-4).  The Examiner has full latitude to interpret each claim in the broadest reasonable sense. The Examiner will reference prior art using terminology familiar to receiving, at the source VTEP, from a central control plane responsible for configuring the source VTEP, prioritization instructions indicating a prioritized tunneling protocol.”  Under the plain meaning, a source virtual tunnel endpoint (VTEP) receives from a central control plane prioritization instructions as a part of a configuration process, where such prioritization instructions merely indicate a prioritized tunneling protocol.  The claim limitation at issue does not recite any mechanism or manner by which the indication points a source VTEP toward a prioritized tunneling protocol.  More importantly, in the claim limitation at issue, prioritization instructions neither describe any particular priority or preference being assigned nor do they select a particular tunneling protocol from a finite set of protocols as a prioritized tunneling protocol.  As a result, for purposes of examination, the limitation has been construed to mean that the indication of a prioritized tunneling protocol is not that prioritization instructions contain or assign or select a prioritized tunneling protocol for a source VTEP, rather the indication of a prioritized tunneling protocol reads on any mechanism or manner by which a source VTEP points toward a prioritized tunneling protocol.  
 	One mechanism or manner by which a source VTEP points toward a prioritized tunneling protocol becomes evident upon considering, alongside the limitation at issue, these other limitations in the claim: “receiving, at the source VTEP, an information set associated with a destination VTEP …indicating one or more tunneling protocols supported by the destination VTEP … receiving, at the source VTEP … prioritization instructions indicating a prioritized tunneling protocol … determining, at the source VTEP, based on the information set, that the destination VTEP is not configured with the prioritized tunneling protocol ….”  Taken together, these limitations provide support for one such mechanism or manner to be a case where the information set comprises of one and only one tunneling protocol (i.e. “receiving, at the source VTEP, an information set associated with a destination VTEP … indicating one or more tunneling protocols”).  As there are no other tunneling protocols present in the information set for comparison except for the one and only one tunneling protocol; therefore, “prioritization instructions indicating a prioritized tunneling protocol” for this information set of one tunneling protocol means pointing toward one and only one tunneling protocol in the information set for prioritization at the source VTEP.  It is important to note here that the step of “indicating a prioritized tunneling protocol” is distinguishable from the later step of “determining” at the source VTP “based on the information set … the prioritized tunneling protocol” and has been construed accordingly.  Specifically, the step of “indicating” does not require a comparison based on an information set, while the step of “determining” does.  As a result, Shen has been cited to teach the step of “indicating”, while Shen-Song combination has been cited to teach the step of “determining.”  
Appellants acknowledge on page 5 of the Appeal Brief that “Shen describes a controller sending flow entries to the MFE, the flow entries including a connection 5-tuple with … protocol that maps to a specific one of the MFE’s VTEPs.”  At a minimum, it means that Appellants acknowledge that MFE has received from a controller flow entries (i.e. configuration information) that include a connection 5-tuple with … protocol.  Now turning to teachings of Shen, it explicitly describes that the MFE implements the tunnel selection in the flow entries received from a controller [Shen: 0076; see also identified both the type of tunneling protocol to use as well as the logical network context information to store in the encapsulation [Shen: 0078; see also 0096].  This “tunnel selection in the flow entries received from a controller” and “identification … of tunneling protocol to use” by MFE reads on “receiving … from a central control plane responsible for configuring the source VTEP, prioritization instructions [implementing tunnel selection in the flow entries] indicating a … tunneling protocol [identification of tunneling protocol to use].”  Next, the MFE uses the connection 5-tuple (source IP address, destination IP address, source transport port number, destination transport port number, and protocol) as the packet characteristics to map to a specific one of its VTEPs [Shen: 0079].  This “protocol” in the connection 5-tuple is the MFE’s identified “tunneling protocol to use”; and in case of an information set of one and only one tunneling protocol the mechanism or manner at a source VTEP for indicating a prioritization tunneling protocol is also this very protocol that is pointed to for purposes of prioritization, thus reading on “indicating a prioritization tunneling protocol.”   
	On a final note, Shen-Song combination has been cited to teach the limitation “determining, at the source VTEP, based on the information set, that the destination VTEP is not configured with the prioritized tunneling protocol ….”  Song teaches that the second network node 300 may determine (select) the mobility protocol to be used for an IP tunnel based on the terminal-supported mobility protocol information and terminal-preferred mobility protocol information (i.e. preference) received from step (S2) as well as protocol information supported by the second network node 300.  Alternatively, based on the terminal-supported mobility protocol information which is received from indicating a prioritization tunneling protocol”, which as described earlier in Song is selecting mobility protocol after having identified and considered the terminal-supported mobility protocol information, terminal-preferred mobility protocol information (i.e. preference), and protocol information supported by the second network node.  As a result, even if Shen alone is held to be deficient in teaching “indicating a prioritization tunneling protocol”, Song in Shen-Song combination, as cited in Final Rejection Office Action and also listed above, teaches the step of “indicating a prioritization tunneling protocol” as part of the step of “determining, at the source VTEP, based on the information set, that the destination VTEP is not configured with the prioritized tunneling protocol ….” 
	In conclusion, Shen teaches the claim limitation at issue “receiving … prioritization instructions indicating a prioritized tunneling protocol” as described above; and in the alternate, Song in Shen-Song combination also teaches it as part of the step of “determining, at the source VTEP, based on the information set, that the destination VTEP is not configured with the prioritized tunneling protocol ….”

(A.2)	Appellants argue regarding claims 1, 9, and 17 on pages 6-7 of the Appeal Brief that Shen does not teach “receiving … from a central control plane … a … tunneling protocol” because Shen describes a connection 5-tuple with a transport protocol, that is used by the MFE to map an unencapsulated packet that includes the transport protocol in its header to a VTEP in order to then be encapsulated.  Therefore, the transport not a tunneling protocol used to encapsulate a packet, but at best is used in part to determine which VTEP a packet should be sent to so the VTEP can then further encapsulate the packet presumably using a tunneling protocol.  Appellants also cite to Shen [0078] for concluding that the tunneling protocol to use is determined before and separately from the protocol identified in the connection 5-tuple.
The Appellee disagrees.  Appellants acknowledge on page 5 of the Appeal Brief that “Shen describes a controller sending flow entries to the MFE, the flow entries including a connection 5-tuple with … protocol that maps to a specific one of the MFE’s VTEPs.”  At a minimum, it means that Appellants acknowledge that MFE has received from a controller flow entries (i.e. configuration information) that include a connection 5-tuple with … protocol.  Now considering this acknowledgment alongside another one on pages 7-8 of the Appeal Brief that the “tunneling protocol to use is determined before and separately from the protocol identified in the connection 5-tuple.” These acknowledgments mean that MFE’s tunnel selection in the flow entries including a connection 5-tuple with … protocol that maps to a specific one of the MFE’s VTEPs is after having determined a tunneling protocol to use.  As a result, as per Appellants’ own suggested order, the protocol in connection 5-tuple resulting from MFE’s tunnel selection in flow entries could be none other than the MFE’s already determined tunneling protocol to use in the encapsulation, which teaches the limitation at issue above.
Now turning to teachings of Shen, it explicitly describes that the MFE implements the tunnel selection in the flow entries received from a controller [Shen: 0076; see also identified both the type of tunneling protocol to use as well as the logical network context information to store in the encapsulation [Shen: 0078; see also 0096].  In other words, this MFE’s identified tunneling protocol is to be used in the encapsulation.  Contrary to Appellants’ assertion about VTEP doing the encapsulation, Shen explicitly describes that the MFE has encapsulated the packet 1140 and sent the encapsulated packet 1145 onto the physical network 1135 [Shen: 0096].  The encapsulated packet 1145 includes outer headers with source and destination network addresses of the interfaces VTEP2 (as the source) and VTEP4 (as the destination).  In addition, the MFE 1110 stores its selection of a source tunnel endpoint for the flow to which the packet 1140 belongs in a table 1175. In this case, the table 1175 stores a mapping of a 5-tuple for an ongoing flow to source and destination VTEPs to use for that flow [Shen: 0096; Fig. 11].  In short, MFE implements tunnel selection in flow entries; identifies tunneling protocol to use in the encapsulation; encapsulates and sends packet onto the physical network; and stores a mapping of a 5-tuple for use in an ongoing flow.  As a result, the protocol in this stored mapping of a 5-tuple, be it here in Shen’s teachings at [para. 0096] or connection 5-tuple at [para. 0079], is MFE’s identified tunneling protocol to use in the encapsulation, thus teaching the limitation at issue above.   
Shen does not support Appellants’ purported construction (see App. Br. p. 7) that “Shen describes a connection 5-tuple with a transport protocol, that is used by the MFE to map an unencapsulated packet that includes the transport protocol in its header to a VTEP in order to then be encapsulated.”  First, Shen explicitly describes that MFE performs encapsulation and sends the encapsulated packet onto the physical network.  selected the source and destination tunnel endpoints, MFE’s process 900 encapsulates (at 950) the packet using the selected source and destination VTEPs” [Shen: 0086]; and in another instance (b) “with both the source and destination tunnel endpoints selected, the MFE can encapsulate the packet and transmit the packet onto the physical network between the two endpoints” [Shen: 0047]. In short, as per Shen’s teachings discussed above, Appellants’ purported construction lacks support in Shen and is incorrect.
   In conclusion, as per the explanation above describing MFE’s identification of a tunneling protocol to use in the encapsulation, Shen teaches the limitation at issue which recites “receiving … from a central control plane … a … tunneling protocol.”

(A.3)	Appellants argue regarding claims 1, 9, and 17 on pages 8-9 of the Appeal Brief that a mobility protocol in Song is not itself a tunneling protocol used to encapsulate a packet.  Therefore, Song in Shen-Song combination does not teach “encapsulating … the packet using a first tunneling protocol … based on the determination that the destination VTEP is not configured with the prioritized tunneling protocol.”
	The Appellee disagrees.  For purposes of brevity, please see the response to argument (A.2) above, where Shen and not Song has been cited to teach “encapsulating the packet using a first tunneling protocol”.  Also, for purposes of brevity, please see the response to argument (A.1) above, where Song in Shen-Song combination has been cited to teach prioritization aspect for a tunneling protocol, as in the limitation “determin[ing] … the prioritized tunneling protocol.”  Therefore, Shen-Song combination teaches the limitation “encapsulating … the packet using a first tunneling protocol … based on the determination that the destination VTEP is not configured with the prioritized tunneling protocol.”
	Appellants’ assertion regarding Song’s “mobility protocol as not a tunneling protocol used to encapsulate a packet” is misplaced.  First, as noted earlier, Shen and not Song has been cited to teach a tunneling protocol used to encapsulate a packet.  Second, Song in Shen-Song combination teaches that based on the terminal-supported mobility protocol information and terminal-preferred mobility protocol information (i.e., preference) received from step (S2) as well as protocol information supported by the second network node 300, the second network node 300 may determine (select) the mobility protocol to be used for an IP tunnel (S3) [Song: 0054].  Moreover, Song mobility tunnels.  Particularly, in one instance, the network includes a module capable of determining a mobility protocol change by a request of the terminal (or terminal user) based on the types of mobility tunnels that are currently setup [Song: 0047].  In short, POSITA would have considered Song’s mobility tunnels to be an analogous art area with respect to Shen’s tunneling protocols for purposes of an obviousness combination to teach determination of prioritization aspect of a tunneling protocol, as in the limitation “determining … the prioritized tunneling protocol.”   
	In conclusion, Shen-Song combination teaches the limitation “encapsulating … the packet using a first tunneling protocol … based on the determination that the destination VTEP is not configured with the prioritized tunneling protocol.”

(A.4)	 Appellants argue regarding claims 1, 9, and 17 on pages 9-10 of the Appeal Brief that there would be no motivation to look to any other reference related to selecting tunneling protocol based on the connection 5-tuple of Shen, as the tunneling protocol is already identified.  Furthermore, such combination would not result in Appellants’ claimed solution because neither Shen nor Song describes any process whatsoever for selecting a tunneling protocol.
	The Appellee disagrees.  For purposes of brevity, please see the response to argument (A.1) and (A.2) above, where Shen has been cited to teach “receiving … from a central control plane responsible for configuring the source VTEP, prioritization instructions indicating a … tunneling protocol … encapsulating the packet using a … tunneling protocol”.  Also, for purposes of brevity, please see the response to argument determining … the prioritized tunneling protocol.”  Also, see Song [para. 0054].  It is precisely for determining a prioritized tunneling protocol as in the limitation “determining … the prioritized tunneling protocol” that POSITA would have considered Song’s selection of a mobility protocol for an IP tunnel based on terminal-supported protocol and terminal-preferred protocol and would have incorporated that in Shen’s selection of a particular or prioritized tunneling protocol.  Moreover, It would have been obvious for POSITA before the effective filing date of the invention to combine the teachings of Shen and Song in order to reduce a burden of managing other IP tunnels [Song: 0058] and to enhance an efficiency of the network management and policy since the mobility protocol of the IP tunnel can be flexibly changed according to the conditions of the network and the terminal [Song: 0076].

(A.5)	Appellants argue regarding dependent claims 4, 12, and 20 on pages 10-11 of the Appeal Brief that there is no teaching in Song that the “supported mobility protocol list and/or preference information” sent by terminal to the second network node includes a “prioritized tunneling protocol” that was previously received by the second network terminal from a central control plane, as does the claimed updated information set.  Also, there is no teaching in Song of the “supported mobility protocol list and/or preference information” replacing as claimed use of a previously-received information set that does not include the prioritized protocol.  Therefore, Shen-Song does not teach “receiving an updated information set … includ[ing] the prioritized tunneling protocol, wherein the source VTEP is configured to replace use of the information set with use of the updated information set.”
	The Appellee disagrees.  For purposes of brevity, please see argument (A.1) above, where Shen has been cited to teach “receiving, at the source VTEP, an information set associated with a destination VTEP …indicating … one or more tunneling protocols supported by the destination VTEP … receiving, at the source VTEP from a central control plane responsible for configuring the source VTEP, prioritization instructions indicating a … tunneling protocol”.  However, Shen does not teach “an updated information set associated with the destination VTEP … indicating a second one or more tunneling protocols … includ[ing] the prioritized tunneling protocol.”  For purposes of brevity, please see the response to argument (A.1) above, where Song in Shen-Song combination has been cited to teach prioritization aspect for a tunneling protocol, as in the limitation “determining … the prioritized tunneling protocol.”  Also, see Song [para. 0054].  
Song further teaches that the second network node 300 requests the terminal 100 to change the mobility protocol of the IP tunnel (S32) [Song: 0060], which is a request for an updated information set.  In response, the terminal 100 may additionally transmit its supported mobility protocol list and/or preference information [Song: 0062], where the “additional … supported mobility protocol list and/or preference information” reads on an updated information set that includes preference information (i.e. the prioritized tunneling protocol).  For “the source VTEP is configured to replace use of the information set with use of the updated information set”, Song describes that the second network node 300 determines a mobility protocol by referring to the information sent by 
In conclusion, Song in Shen-Song combination teaches the limitation “receiving an updated information set … includ[ing] the prioritized tunneling protocol, wherein the source VTEP is configured to replace use of the information set with use of the updated information set.”

(A.6)	Appellants argue regarding dependent claims 8 and 16 on page 11 of the Appeal Brief that Song does not mention a physical network interface at all; and there is no discussion of the capability information having any relation to a physical network interface card.  Therefore, Song in Shen-Song combination does not teach “wherein determining that the first destination VTEP is not configured with the prioritized tunneling protocol is based on a capability or type of a corresponding physical network interface card.”
	The Appellee disagrees.  The claim limitation merely requires determining that the first destination VTEP is not configured with the prioritized tunneling protocol is based on a capability or type of a corresponding physical network interface card.  In other words, the step of determining that the first destination VTEP is not configured with the prioritized tunneling protocol is based on either “a capability” as a standalone construct or alternatively “type of a corresponding physical network interface card (NIC).” The plain meaning of the claim limitation does not require attributing both a capability and a type to a physical NIC, rather the limitation only requires such correspondence to a physical NIC for a type.  If Appellants had intended in the limitation 
	For purposes of brevity, please see the argument (A.1) above, where Shen has been cited to teach “receiving … from a central control plane responsible for configuring the source VTEP, prioritization instructions indicating a … tunneling protocol ….”  Also for purposes of brevity, please see the response to argument (A.1) above, where Song in Shen-Song combination has been cited to teach prioritization aspect for a tunneling protocol, as in the limitation “determination that the destination VTEP is not configured with the prioritized tunneling protocol.”  Also, see Song [para. 0054].  Building on these aforementioned teachings of Song, it further teaches “determining that the first destination VTEP is not configured with the prioritized tunneling protocol is based on a capability” by describing that a terminal 100 may forward a certain message to the network (i.e. the second network node) by including its capability (i.e. its supported protocols and/or preferences) therein [Song: 0053].
	In conclusion, Shen-Song combination teaches the limitation “wherein determining that the first destination VTEP is not configured with the prioritized tunneling protocol is based on a capability or type of a corresponding physical network interface card.”



Respectfully submitted,
/Saad A. Waqas/Primary Examiner, Art Unit 2468
                                                                                                                                                                                                        Conferees:
/ASAD M NAWAZ/Supervisory Patent Examiner, Art Unit 2468                                                                                                                                                                                                        
/Mehmood B. Khan/Primary Examiner, Art Unit 2468                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.